DETAILED ACTION
This office action is in response to the application filed on 6/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachiya et al. (US20130051084, hereinafter Hachiya).
	Regarding Claim 1, Hachiya discloses a power device drive apparatus (fig. 6) comprising: a control unit (19) generating a control signal (19 output); a switching device (switch within 13) performing switching according to the control signal and generating (¶48) a primary side input voltage from a supply voltage (V @13); a transformer (14) converting the primary side input voltage to a secondary side output voltage (Vo); and a drive circuit (20) driving a power device (13 to power 3) according to the secondary side output voltage (via 21), wherein the control unit includes a table listing (fig. 7) a correspondence relationship between supply voltages and set values of control signals for obtaining a desired secondary side output voltage, refers to the table and generates the control signal having a set value corresponding to the supply voltage (¶65-68).
	Regarding Claim 2, Hachiya discloses (fig. 6) the control unit generates the control signal without feeding back the secondary side output voltage (uses the table which is not utilizing the feedback, ¶65-68).

	Regarding Claims 4 and 7-9, Hachiya discloses (fig. 6) the table lists supply voltages (INPUT VOLTAGE), drive load information of power devices and set values of control signals for obtaining a desired secondary side output voltage (DUTY), and the control unit refers to the table and generates the control signal having a set value corresponding to the supply voltage and drive load information of the power device (¶65-68).
	Regarding Claims 5 and 10-16, Hachiya discloses (fig. 6) the secondary side output voltage is monitored (via 21) while changing the supply voltage inputted to the control unit, and the table is set so that the secondary side output voltage becomes a desired voltage (¶47).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weinstein; Jason et al., US 20120153916, discloses a digital boost feedback voltage controller for switch-mode power supplies using pulse-frequency modulation.
Rohner; Daniel et al., US 20100038965, discloses a emergency lighting device for operating a light source, in particular an LED.
Barrenscheen; Jens et al., US 8847568, discloses a sample-point adjustment in a switching converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838